Citation Nr: 1130244	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-40 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for depression and, if so, whether service connection is warranted for the claimed disorder.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2003, August 2005, and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This claim was originally denied in a March 2003 rating decision which the Veteran did not appeal.  Consequently, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  However, at the time of the prior rating decision, the RO was unable to obtain the Veteran's service personnel records.  These records were located and associated with the claims file in June 2009.  The Board notes that if relevant service records are obtained then the claim will be reviewed de novo and treated as one for service connection rather than a petition to reopen a previously denied claim.  See 38 C.F.R. § 3.156(c) (2010).  However, after reviewing the personnel records, the Board finds there is no relevant information pertaining to the Veteran's claim for entitlement to service connection for depression.  As such, the evidence does not trigger an automatic de novo review of the claim.

The case was brought before the Board in April 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining treatment records from his time in-service.  The Board notes that the AOJ requested hospital records twice from the Misawa Air Force Base and no response was given.  See April and July 2010 requests.  The AOJ also contacted the National Personnel Records Center (NPRC) in April 2010 and requested service treatment records from both the Misawa and Tachikawa Air Force Base hospitals.  A September 2010 response from the NPRC indicated these records were not available.  A November 2010 letter to the Veteran informed him that these records could not be obtained and that he could submit any additional records in his possession.  The Veteran did not submit any additional records.  The Board finds that the AOJ has attempted to locate all outstanding service treatment records and any other attempts would be futile.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.	A March 2003 rating decision denied the Veteran's claim of entitlement to service connection for depression as there was no evidence establishing the Veteran had been diagnosed with depression.  

2.	Evidence received since the March 2003 rating decision is not cumulative of the evidence of record at the time of the March 2003 denial, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for depression, and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3.	Depression was not manifested in active service; any current depression is not otherwise etiologically related to the Veteran's active service. 


CONCLUSIONS OF LAW

1.	The March 2003 rating decision which denied the Veteran's claim of service connection for depression is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.	Evidence received since the March 2003 rating decision in connection with Veteran's claim of entitlement to service connection for depression is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.	Depression was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in April 2005 and January 2007.  The April 2005 letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The January 2007 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the April 2005 letter.  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As noted above, the AOJ has exhausted all attempts to retrieve any further service treatment records.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in September 2009 for his depression claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

New and Material

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2010).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant brought a prior claim for service connection for depression in January 2002.  The claim was denied in a March 2003 rating decision, of which the Veteran was notified in that same month.  The Veteran did not appeal this decision and the March 2003 rating decision is final.  38 U.S.C.A. §§ 7103, 7105.  The Veteran filed his petition to reopen his claim in February 2005.

At the time of the March 2003 denial, the evidence of record included service treatment records, private treatment records, and the Veteran's personal statements.  The RO determined there was no evidence to show the Veteran currently suffered from depression.  See March 2003 rating decision.  

Following his application to reopen his claim, the Veteran submitted evidence including personal statements, VA treatment records, and private treatment records.  Significantly, the treatment records indicate the Veteran has been diagnosed with depression.  See e.g., May 2005 private treatment record.  As noted above, the RO found no evidence of depression at the time his original claim was denied.

The Board concludes that the private treatment records submitted by the Veteran are new and material with respect to the issue of service connection for depression.  They were not previously of record at the time of the March 2003 rating decision.  They are not cumulative of prior records because they provide a current diagnosis of depression.  Previously, the record contained no such current evidence.  These private treatment records, presumed credible, bear substantially upon the specific matters under consideration as they relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  Consequently, the Veteran's claim of entitlement to service connection for depression is reopened.  The Board will now discuss the Veteran's claim of service connection on the merits.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran was afforded a medical examination at entrance to, and separation from, service in August 1969 and March 1974, respectively.  At his entrance examination there is no evidence of any psychiatric abnormalities.  On his Report of Medical History the Veteran also did not report that he suffered from depression.  In reviewing the Veteran's service treatment records it is noted that a November 1970 service treatment record reported that the Veteran was anxious and missed home.  The Veteran was also afforded a medical examination in May 1972 where again there were no psychiatric abnormalities noted.  A February 1973 record showed a hospital admission for passive-aggressive personality disorder, which was noted to have existed prior to service.  Finally, at his March 1974 separation examination the Veteran's psychiatric condition was marked as normal and there were no complaints of depression.  Furthermore, on his self reported Report of Medical History the Veteran checked that he did not currently, or in the past, suffer from depression.  There are no records which show a diagnosis of, or treatment for, depression.

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with depression.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

The Board notes that the Veteran served in the National Guard for a period of time almost directly after active duty.  He was given medical examinations in January 1978 and September 1981 and at neither of these examinations did he report that he was suffering from depression.  Moreover, there was no diagnosis of depression given by the medical examiners.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The first post-service reference to depression comes from a March 1997 private treatment record, approximately 23 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, the Veteran's first diagnosis of depression comes from a private treatment record in March 1997.  It noted that the Veteran was suffering from depression and had previously been treated for it.  However, the ultimate diagnosis was depression as secondary to substance abuse and there was no indication that the Veteran's depression was related to service.  

In a March 2001 VA treatment record the Veteran reported that in the past month he had not been feeling down, or depressed, and he had not lost interest in his normal activities.  The Veteran was given this same screening in December 2002 and again answered that he was not feeling depressed or down.  Also, in a July 2005 psychiatric screening the Veteran reported that he had not been feeling depressed, down, or hopeless in the past month.

A private treatment pain profile from May 2005 noted the Veteran had the same level of depression symptoms as the average community subject, but fewer symptoms than the average pain patient.  The purpose of this screening was related to the Veteran's back pain and there is no discussion in this record that the Veteran suffered from depression due to any incident of service
A January 2007 VA treatment record noted the Veteran was suffering from depression, however it was reported to be situational and due to the fact that he was going to separate from his wife.  There is no indication that it was linked to service.

A private treatment record from September 2008 also diagnosed the Veteran with depression.  However, an addendum opinion from the same day stated the Veteran was not actively engaged in anxiety, depression, or somatization.

As noted above, the Veteran was afforded a VA examination in September 2009 for his depression claim.  The Veteran reiterated that he had been hospitalized while in-service.  However, the Veteran also reported he was not currently depressed.  The examiner noted the Veteran was not engaged in any mental health treatment and he did not endorse any mental health symptoms at that time.  The examiner found that although the Veteran had previously had diagnoses, he did not meet the criteria for an Axis I diagnosis at the time of the examination.  The examiner ultimately determined the Veteran did not have a depressive disorder related to service and that there was not a current disorder caused by, or a result of, anxiety, substance abuse, or a passive-aggressive personality.  There was no indication that the Veteran was suffering from a psychiatric condition that was related to service.  

The Board acknowledges that the Veteran believes his claim of entitlement to service connection should be granted.  The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, the Veteran is not competent to provide an opinion linking any depression to service.  

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that any depression is related to service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, are also probative evidence against the claim for direct service connection.  In addition, a VA physician has opined that the Veteran is not currently suffering from a depressive disorder related to service.  This opinion was rendered following an interview and evaluation of the Veteran as well as a review of historical records.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for depression.  Consequently, the benefit-of-the-doubt rule does not apply, and the petition must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for depression is reopened; to this extent only, the appeal is granted.

Service connection for depression is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


